Exhibit 10.1

The Hanover Insurance Group, Inc.

2011-2012 Compensation of Non-Employee Directors

— For the annual service period beginning on May 17, 2011, the date of the 2011
Annual Meeting of Shareholders—

 

Standard Fees

 

Description

Annual Director Retainer

   

- Stock Component

  -   $60,000 valuation   -   Granted on May 17, 2011. Issued pursuant to
Company’s 2006 Long-Term Incentive Plan (the “2006 Plan”)

- Cash Component

  -   $50,000   -   Payable on or after May 17, 2011

Board Meeting Fee

  -   $2,200 per meeting attended in person   -   $1,100 per meeting attended
telephonically

Committee Meeting Fee

  -   $1,500 per Committee meeting attended in person   -   $750 per Committee
meeting attended telephonically   -   Meetings of the independent directors
designated as meetings of the Committee of Independent Directors (the “CID”) are
to be compensated as a meeting of the Board, provided, however, meetings of the
CID that are held in conjunction with Board meetings are not to be separately
compensated.

Committee Chairperson Annual Retainer

  -   $9,000 for the chairperson of the Nominating and Corporate Governance
Committee, payable on or after May 17, 2011   -   $12,500 for the chairperson of
the Compensation Committee, payable on or after May 17, 2011   -   $20,000 for
the chairperson of the Audit Committee, payable on or after May 17, 2011

Chairman of the Board Retainer

  -   $85,000   -   Payable on or after May 17, 2011



--------------------------------------------------------------------------------

Other

        

Deferred Compensation Plan

 

-

  Directors may defer receipt of their cash and stock compensation. Deferred
cash amounts are accrued in a memorandum account that is credited with interest
derived from the so-called General Agreement on Tariffs and Trade (GATT) Rate
(4.19% in 2011). At the election of each director, cash deferrals of meeting
fees and retainers may be converted to Common Stock of the Company with such
stock issued pursuant to the 2006 Plan

Conversion Program

 

-

  At the election of each director, cash meeting fees and retainers may be
converted into Common Stock of the Company with such stock issued pursuant to
the 2006 Plan

Reimbursable Expenses

 

-

  Travel and related expenses incurred in connection with service on the Board
of Directors and its Committees

Matching Charitable Contributions

 

-

  Company will provide matching contributions to qualified charitable
organizations up to $5,000 per director per year